Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I/Species C/Figure 6F in the reply filed on 3/8/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Applicant states that claims 13-20 all generically read on the elected species C/Figure 6F; however, this is not found convincing. Only claims 13 and 19 appear to read on the elected inventions/species, as best understood by the Examiner.
	Claims 14, 17, and 18 all refer to bending lines which are associated with a completely alternate invention as described in applicant’s disclosure.
	Claim 15 refers to attachment to a user control unit which is associated with a completely alternate invention as described in applicant’s disclosure.
Claim 16 refers to a cannula/needle which is associated with a completely alternate invention as described in applicant’s disclosure.
Claim 20 refers to a receiving socket which is associated with a completely alternate species as that elected by applicant.
Thus, only claims 13 and 19 are addressed below, with claims 14-18 and 20-22 being withdrawn.

Information Disclosure Statement
	All references within the IDS were considered except for those striked out. The striked out references were not considered due to lack of a copy being provided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator of claim 13 must be shown within in the elected invention/species or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 13, the phrases “at least one portion of said dosing chamber, said actuator, and said housing” is unclear with regards to specifying portions being reusable/disposable. It is unclear whether a portion of each element is reusable/disposable or only one of the elements; and it is 
The art rejections below have been treated as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon US 6,349,232.

Regarding claim 13, Gordon teaches a delivery device comprising: 
a dosing chamber for delivering a substance therefrom (86 figure 4A); 
an actuator for causing said substance to be delivered from said dosing chamber (84 figure 4A); and 
a housing which includes said dosing chamber and said actuator (80); 
wherein at least one portion of said dosing chamber, said actuator and said housing comprises a battery portion of said delivery device (column 6 lines 7 specifies use of a battery), and said elements are mounted on a collar device of an animal (82), a harness of an animal or a neck strap of an animal;
but does not specify the battery as reusable; or and at least one portion of said dosing chamber, said actuator and said housing comprises a disposable portion of said delivery device.
However, reusable batteries are old and well known in the art. Therefore, it would have been obvious, at the time of the invention, to specify a reusable battery, in order to enable efficient use of elements; since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Furthermore, the function of disposing and replacing of elements is old, well known, and obvious (as at least described by Gordon in column 9 lines 4-5). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to dispose and replace the dosing chamber for example, in order to enable the continued use of the whole collar system after the substance within the dosing chamber is used up; since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art because if the prior art structure is capable of performing the intended use, then it meets the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889.  The examiner can normally be reached on Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA B WONG/Primary Examiner, Art Unit 3644